Case 5:18-cv-00116 Document 44-2 Filed on 07/12/19 in TXSD Page 1 of 18




      EXHIBIT B
Case 5:18-cv-00116 Document 44-2 Filed on 07/12/19 in TXSD Page 2 of 18




                       Storm Damage Report
                                        for

                                   Tri Investments
                                    301 Flecha Ln,
                                  Laredo, TX 78405




Forensic Building Science, Inc.                      RJH & Associates
657 Lincoln Avenue                                   12598 U.S. Highway 98, #200
St. Paul, Minnesota 55105                            Miramar Beach, FL 32550
Phone: 651-222-6509                                  Phone: 850-608-6221
Fax: 651-528-6237                                    Fax: 850-608-6223
www.forensicbuildingscience.com                      www.rjhassoc.com




                                                                        TRI INV000601
Case 5:18-cv-00116 Document 44-2 Filed on 07/12/19 in TXSD Page 3 of 18




                                   Project Information

      Client: Raizner Slania                  Insurance Carrier:
                                              United Fire & Casualty
      Project Address:
      Tri Investments                         Policy #: 85318342
      301 Flecha Ln                           Claim #: 4220106675
      Laredo, TX 78405
                                              Date of Loss: May 21, 2017
      Webb County
                                              Claim Type: Wind/Hail


        FIELD REPORT FOR INITIAL STORM DAMAGE INVESTIGATION

1.0     Background Information:

        Forensic Building Science, Inc. (FBS) was contacted by Raizner Slania Law Firm
        (RS) to provide an inspection of the exterior and interior of the above-mentioned
        property and to ascertain the extent of damage caused by wind and hail which was
        reported to have occurred on or around May 21, 2017. RJH & Associates, Inc.
        (RJH) worked in cooperation with FBS to perform their inspections.

1.1     NOAA Storm Events Database – May 21, 2017

        Event Details: 83 knots (95 mph) wind speeds approximately 3.08mi east of the
        property.
        https://www.ncdc.noaa.gov/stormevents/eventdetails.jsp?id=698319
         Event         Thunderstorm Wind
         Magnitude     83 kts.
         State         TEXAS
         County/Area   WEBB
         WFO           CRP
         Report
         Source        NWS Storm Survey
         NCEI Data
         Source        CSV
         Begin Date    2017-05-21 15:28 CST-6


Tri Investments – Storm Damage Report
Forensic Building Science & RJH & Associates, Inc.                                  2
                                                                            TRI INV000602
Case 5:18-cv-00116 Document 44-2 Filed on 07/12/19 in TXSD Page 4 of 18


       Begin
       Location        1S (LRD)LAREDO INTL ARP
       Begin Lat/Lon 27.6004/-99.5173
       End Date        2017-05-21 15:44 CST-6
       End Location 2N LAREDO
       End Lat/Lon     27.5742/-99.4725
       Deaths
       Direct/Indirect 0/0 (fatality details below, when available...)
       Injuries
       Direct/Indirect 0/0
       Property
       Damage          20.00M
       Crop
       Damage          0.00K
                       Scattered thunderstorms developed over northeast Mexico during
                       the afternoon of the 21st as an upper level disturbance moved
                       across northern Mexico. An intense thunderstorm moved across
                       the Rio Grande into the city of Laredo. Extensive wind damage
                       occurred in the northern parts of Laredo from 80 to 95 mph wind
                       gusts. Five homes were destroyed while around 50 single family
                       and multi-family homes received major damage. Minor damage
                       occurred to around 150 single family and multi-family homes. Major
                       damage occurred to five businesses. Hail from golf ball to baseball
                       size inflicted damage to roofs and cars across the city. After heavy
       Episode         rainfall with this storm, a second storm early in the evening
       Narrative       produced heavy rainfall that led to flash flooding in the city.
                       Damage survey in connection with a severe thunderstorm revealed
                       straight-line wind damage along a line around 5 miles in length and
                       1 mile in width across northwest Laredo. The damage was from
                       west of the intersection of Interstate 69W and Mines Road to the
                       intersection of east Del Mar Boulevard and McPherson Road.
                       Damage was widespread through this area with numerous large
                       tree limbs snapped, shingle damage to homes, dozens of utility
                       poles bent or broken. The most significant damage occurred at the
                       U.S. Customs facility near World Trade Bridge #3 and to homes in
                       the Villas San Agustin neighborhood. At the U.S. Customs facility,
                       several tractor trailers were overturned, and extensive damage
                       occurred to the metal roof of this facility with several air
                       conditioners blown off. Wind gusts were estimated to be between
                       80 and 95 mph. The World Trade Bridge was closed to commercial
                       cargo traffic for nearly a week. Within the Villas San Agustin
                       subdivision, 4 new homes that were under construction, slid off
                       their foundations and collapsed. Debris from these properties
                       impacted several nearby homes causing extensive damage.
                       Numerous homes in this subdivision lost shingles. Laredo Fire
                       Station #9, located near Interstate 69 and Mines Road, lost its
       Event           metal roof. Farther southeast, in the Dominion Del Mar, Terra Hills,
       Narrative       and Northview subdivisions, numerous large tree limbs were

Tri Investments – Storm Damage Report
Forensic Building Science & RJH & Associates, Inc.                                  3
                                                                            TRI INV000603
Case 5:18-cv-00116 Document 44-2 Filed on 07/12/19 in TXSD Page 5 of 18



1.2    NOAA Severe Weather Inventory: Filtered Hail Signature, May 21, 2017:




           Note: Times are listed in Universal Time (UTC), which is 5 hours ahead of
                                     Laredo’s Central Time.




Tri Investments – Storm Damage Report
Forensic Building Science & RJH & Associates, Inc.                               4
                                                                         TRI INV000604
Case 5:18-cv-00116 Document 44-2 Filed on 07/12/19 in TXSD Page 6 of 18



1.3    NOAA Severe Weather Inventory: Filtered Storm Cells, May 21, 2017:




Tri Investments – Storm Damage Report
Forensic Building Science & RJH & Associates, Inc.                         5
                                                                   TRI INV000605
Case 5:18-cv-00116 Document 44-2 Filed on 07/12/19 in TXSD Page 7 of 18



1.4    NOAA Severe Weather Inventory: Digital Mesocyclone Detection Algorithm May
       21, 2017:




1.5    News Reports for May 21, 2017 Storm Event:
         • The Watchers: “Severe storm closes international border bridge in Laredo,
             US-Mexico” https://watchers.news/2017/05/22/nuevo-laredo-tornado-
             thunderstorm/
         • Laredo Morning Time: “The most compelling photos from this summer's
             massive Laredo thunderstorm”
             https://www.lmtonline.com/galleries/slideshow/Laredo-slammed-by-severe-
             thunderstorm-145556/photo-12954108.php
         • The Weather Channel: “Border Complex Smashed by Storm”
             https://weather.com/storms/severe/video/border-complex-smashed-by-storm




Tri Investments – Storm Damage Report
Forensic Building Science & RJH & Associates, Inc.                            6
                                                                      TRI INV000606
Case 5:18-cv-00116 Document 44-2 Filed on 07/12/19 in TXSD Page 8 of 18


1.6    Satellite Image of the Property:




                        Google Earth imagery dated March 19, 2018.

1.7    Inspection personnel present:
            • Kevin Steinke, Field Investigator May 30-31, 2018
            • Robért Hinojosa, PE, RRC, REWC, RWC, RBEC
                President, RJH & Associates, Inc. June 14, 2018

1.8    The following claim related documents have been received:
            • Casa Engineering Civil and Structural Associates, dated November 3,
                2017
            • Randall Talkington, Public Adjuster repair estimate ($274,255.13 RCV),
                dated February 15, 2018
            • Randall Talkington, Public Adjuster repair estimate ($274,255.13 RCV),
                dated February 23, 2018

1.9    The following additional documents were used for reference:
            • According to the City of Laredo, TX website, they have adopted the
                following building codes:
                    o 2012 International Building Code
                    o 2015 International Energy Conservation Code
                    o 2012 International Mechanical Code
                    o 2012 International Plumbing Code
                    o 2011 National Electrical code
                    o 2012 International Existing Building Code
                    o Referenced codes can be found here:
                       http://www.cityoflaredo.com/building/html/building_codes.htm

Tri Investments – Storm Damage Report
Forensic Building Science & RJH & Associates, Inc.                              7
                                                                        TRI INV000607
Case 5:18-cv-00116 Document 44-2 Filed on 07/12/19 in TXSD Page 9 of 18


            • Photographs from site visits by FBS.
            • Haag Education Haag Certified Roof Inspector Program, Commercial
              Edition.
            • SPRI, Construction-Generated Moisture and Its Effect on Roofing
              Systems, August 2008.
            • E108-10a Standard Test Methods for Fire Tests of Roof Coverings.
            • RS-738-Insulation Installation Instructions
            • ASHRAE R-Value Climate Zone Map
            • Standards: FM 4470, UL 1256, and CAN/ULC – S126M
            • Building Damage Issues in Tornadoes. Severe Local Storms 22nd Annual
              Conference. 2004 Marshall.
            • Wind Speed Analyses of Tornadoes Based on Structural Damage. Wolde-
              Tinsae, Porter and McKeown. July 1985
            • E2128-17 Standard Guide for Evaluating Water Leakage of Buildings
            • AISC: “Steel Construction Manual” American Institute of Steel
              Construction.
            • AISI: “Cold Formed Steel Design Manual” American Iron and Steel
              Institute.
            • ASHRAE R-Value Climate Zone Map
            • Standards: FM 4470, UL 1256, and CAN/ULC – S126M
            • MCA Metal Roofing Installation Manual
            • MCA Technical Bulletin: Static and Dynamic Analysis of Metal Roof
              Systems
            • MCA Technical Bulletin: Roof Covering Repair Requirements and the
              International Codes
            • “Sealing and Flashing Metal Roofs” Rob Haddock, [publication name?]
              January 2000
            • Mazie, Joseph, and David Lashmore. "Electroplated Coatings." ASM
              Handbook, Volume 13, Corrosion. Materials Park, OH: ASM
              International, 1987. 421-431.
            • FEMA: Metal Roof Systems in High-Wind Regions
            • Krenshaw and Koontz articale on Hailsize
            • Galvalume Steel Roof Hail Damage: J.E.I. Metallurgical, Inc, R. Craig
              Jerner, Ph.D., P.E.
            • United States Steel Technical Bulletin # TBP 2012.17: HAIL DAMAGE
              ON COATED SHEET STEEL ROOFING
           • ASTM E 1514 98 Standard Specification for Structural Standing
             Seam Steel Roof Panel Systems.




Tri Investments – Storm Damage Report
Forensic Building Science & RJH & Associates, Inc.                           8
                                                                     TRI INV000608
Case 5:18-cv-00116 Document 44-2 Filed on 07/12/19 in TXSD Page 10 of 18




2.0    Structure Information:




          Google Earth imagery of terrain surrounding property dated March 19, 2018.

2.1    The area is surrounded by residential and commercial properties with an open field
       to the southwest which is consistent with the definition of Exposure C in ASCE 7.

       According to the Webb County Appraisal District website, the 10,336 ft2 building
       at 301 Flecha Lane was originally constructed in 1990. The building is steel framed
       with metal panel siding. The roof is covered with metal roofing. The one-story
       building is a slab-on-grade structure with metal walls. The front elevation contains
       brick and wood texture coated walls. The exterior walls consist of painted metal
       panels and concrete. The roof is a gable style that is covered with raised rib metal
       roofing panels. The panels are mechanically fastened to Purlins

2.2    Prior to the time of our inspection, no repairs had been made to the roof, or to the
       damaged interior areas.


3.0    Site Observations:

3.1    Exterior Observations

       All accessible areas of the exterior were inspected. The metal siding was inspected
       for impact damage from wind-blown debris and wind damage caused by
       overloading of the panels. In addition, mechanical damage to panels was noted
       when observed. A representative number of damaged areas were photographed and


Tri Investments – Storm Damage Report
Forensic Building Science & RJH & Associates, Inc.                                    9
                                                                              TRI INV000609
Case 5:18-cv-00116 Document 44-2 Filed on 07/12/19 in TXSD Page 11 of 18


       documented. See figures 1 – 54 of Tri Investments – FBS Photo Log 301 Flecha
       Exterior Inspections Photos 05-31-18 KJS for documented damage.

       Damage to the exterior related to wind and hail includes, but may not be limited to,
       the following:
             • Crimping to metal paneling between lateral bracing members
             • Wind damage to wood soffit paneling causing detachment
             • Debris damage to fence
             • Metal cap at roof to wall blown off




       Crimped metal paneling                    Wind damaged wooden soffit




       Damaged fencing from tree                 Damaged fencing from tree

3.2    Roof Observations

       A complete visual inspection of the metal roof was performed in addition to the
       performance of test squares. Both hail and wind damage were found on the roof.
       According to the owner, the roof was not functioning properly after the storm event
       and water damage from the roof was observed throughout the building. See figures
       56-199 of Tri Investments – FBS Photo Log 301 Flecha Exterior Inspections Photos
       05-31-18 KJS for documented damage.

3.3    Metal Roof Damage
       Damage to the roof related to wind and hail includes, but may not be limited to the
       following:
           • Impact damage due to hail was observed throughout the metal roof.

Tri Investments – Storm Damage Report
Forensic Building Science & RJH & Associates, Inc.                                  10
                                                                            TRI INV000610
Case 5:18-cv-00116 Document 44-2 Filed on 07/12/19 in TXSD Page 12 of 18


          •   In a majority of these impacts, dirt and debris could be observed within the
              impact mark consistent with restricted drainage of water.
          •   Two clean tests were performed on separate impact damaged areas. Once
              the dirt and debris were removed from the impact damaged area,
              deformation and premature coating failure of the metal roofing was readily
              observable.
          •   A sample square was performed on the metal roof, the results are as follows:
                  o Sample Square #1
                          ▪ 10’ x 10’
                          ▪ 12 impacts due to hail identified
          •   Crimping was observed throughout the roof consistent with wind damage.
          •   Torn flashing was observed on the left elevation rake.
          •   Oil canning
          •   Uplift canning at Fasteners




       Damaged roof edge flashing                     Impact damage




       Clean test #1 before                       Clean test #1 after




Tri Investments – Storm Damage Report
Forensic Building Science & RJH & Associates, Inc.                                 11
                                                                           TRI INV000611
Case 5:18-cv-00116 Document 44-2 Filed on 07/12/19 in TXSD Page 13 of 18


       Clean test #2 before                         Clean test #2 after




       Test square overview                         Test square size and amount of hail hits




                              Oil canning at fastener and bent overlaps




Tri Investments – Storm Damage Report
Forensic Building Science & RJH & Associates, Inc.                                   12
                                                                             TRI INV000612
Case 5:18-cv-00116 Document 44-2 Filed on 07/12/19 in TXSD Page 14 of 18




                                 Typical storm created openings




                    Figure # 169 from photo report cropped to show fracture


3.4    Interior Observations

       All accessible areas of the interior of the building were inspected. No repairs had
       been made throughout the interior after the storm event. Interior wind and water
       damage to suspended ceiling system was observed. A representative number of
       damaged areas were photographed and documented. See figures 1-31 of Tri
       Investments – FBS Photo Log 301 Fleche Interior Inspections Photos 05-31-18 KS
       for documented damage.

       Entrance/Hallway:
            • Slight water damage observed in photos. Wind damage to ceiling grid
                evident in photos.


Tri Investments – Storm Damage Report
Forensic Building Science & RJH & Associates, Inc.                                  13
                                                                            TRI INV000613
Case 5:18-cv-00116 Document 44-2 Filed on 07/12/19 in TXSD Page 15 of 18



       Main Office:
            • Severe wind damage to suspended ceiling system. Water damaged ceiling
               tiles also observed.

       Office 2:
            • Slight water damage to ceiling tile.

       Conference Room:
            • Water damage to dropped ceiling tiles.

       Back Bathroom:
            • Movement to ceiling grid.




       Water damaged ceiling tile                  Water damaged ceiling tile




       Wind damaged ceiling                        Wind damaged ceiling


4.0    Causation Statement:

       Based upon evidence collected from our weather research and the physical
       inspection of the building itself, we have concluded that the roof system, portions of
       the exterior and the interior were damaged by wind and hail which occurred during
       the storm event. In our opinion, complete replacement of the roof system, damaged
       exterior cladding, and the affected interior components of the building is necessary.

Tri Investments – Storm Damage Report
Forensic Building Science & RJH & Associates, Inc.                                   14
                                                                             TRI INV000614
Case 5:18-cv-00116 Document 44-2 Filed on 07/12/19 in TXSD Page 16 of 18




       Based upon our training, education, experience, a reasonable degree of building
       science and engineering certainty and the information gathered during our
       inspection and weather data search, it is more likely than not that the observed
       damage to the interior is a result of the storm event. On May 21, 2017 there was
       sufficient wind and hail to cause the above-referenced damage. In our opinion, on
       the date of loss, winds exceeded the design of the roof and wall cladding
       components. Hail more than 2 inches in diameter fell at the property on the date of
       loss.

       Failure to completely remove and replace the damaged building components at the
       property will result in additional damage to the interior due to water intrusion. In
       our opinion, additional costs to repair will be required to meet the current required
       code or manufacturer's installation instructions. Based on our inspection of the
       interior, there is water intrusion occurring at isolated locations.


5.0    Conclusions:

       Hail caused damage to the roof system and exterior occurred on May 21, 2017.
       According to our review of NOAA reports, hail between 1.75” and 4.00” in size fell
       within the vicinity of the property. Since the May 21, 2017 storm, multiple
       locations in the buildings are reported to leak after rain events. In our opinion, full
       replacement of the roof system, metal flashings, siding, gutters and downspouts will
       be required.

       Damage to the metal roof panels from hail was caused by creating indentations that
       collect pollutants, sediment and water, causing premature corrosion to occur at the
       impact locations. Damage caused by wind included metal crimping. Removal of the
       damaged metal panels will be required. Based on similar projects and the age and
       condition of the panels, surgical repairs to individual panels will likely damage
       surrounding panels. Therefore, we are recommending complete replacement of the
       metal roof and metal wall systems.

       Any damage to structural elements (roof deck, clips, fasteners, purlins) will require
       sealed details from a licensed civil or structural engineer before reuse.

       In our opinion, the warehouse space is not conditioned space and therefore no
       added costs for insulation are required.

       Recognized definitions of damage state that any “disadvantage or loss of value, use
       and longevity” constitutes damage. RJH and FBS maintain that the hail has
       certainly devalued the roof system and the worth of the building. The roof system’s
       longevity is in question after the hail storm. The “pockets” created by the hail
       impacted dents will allow water to stand on the roof, and this could be very
       detrimental to the panel surface in time.


Tri Investments – Storm Damage Report
Forensic Building Science & RJH & Associates, Inc.                                    15
                                                                              TRI INV000615
Case 5:18-cv-00116 Document 44-2 Filed on 07/12/19 in TXSD Page 17 of 18



       RJH and FBS believe that there is sufficient evidence that the wind and hail from
       the storm event likely caused the kind of damage to warrant the replacement of the
       roof, gutters, downspouts and the wall panels. The observed damages most
       definitely have a monetary effect on the property value(s) to the owner in future
       discussions and planning.


6.0    Requirements / Recommendations:

       Based on the findings during the investigation, we recommend the following steps
       be taken:

         1.    Follow all applicable building codes.
         2.    Remove all existing metal roofing panels down to the steel framing.
         3.    Replace all removed roofing materials and appurtenances with new similar
               materials.
         4.    Remove and replace all damaged exterior metal wall panels.
         5.    Repair any storm damage related interior water damage.
         6.    Remove water damaged interior materials and effect repairs pursuant to
               current published guidelines by ANSI/PICRIC S500 – “Water Damage
               Restoration.” This will include interior environmental controls.
         7.    Alternate construction techniques may be acceptable provided a licensed
               design professional approves, signs and stamps plans and/or shop
               drawings for these repairs. Means and methods are the contractor’s
               responsibility.
         8.    Conform to any special inspection and testing schedules issued by the
               engineer.
         9.    Contractor is solely responsible for adherence to all applicable safety
               requirements for work at heights.
         10.   Contractor shall remain on alert for signs of mold during repairs and
               construction.
         11.   Stability during construction is the responsibility of the contractor. Structure
               as detailed is intended to be stable once all sheathing and fasteners are in
               place.



Discovery is ongoing. Additional testing and inspections may need to be performed and
additional and/or supplemental information and opinions may be contained in future reports
issued by Forensic Building Science, Inc and RJH & Associates. This report is the
exclusive property of the client noted previously and cannot be relied upon by a third party.
Copies of this report are released to third parties only by written permission of the client.




Tri Investments – Storm Damage Report
Forensic Building Science & RJH & Associates, Inc.                                     16
                                                                               TRI INV000616
Case 5:18-cv-00116 Document 44-2 Filed on 07/12/19 in TXSD Page 18 of 18




Please contact our office should you have any questions or need additional information.


Respectfully submitted,




                                                                  July 9, 2018
Kevin Steinke, Forensic Building Science, Inc.                    Date
Field Investigator




                                                                  July 9, 2018
Ryan Nierengarten, Forensic Building Science, Inc.                Date
Director of Field Operations




                                                                  July 9, 2018
Tom Irmiter, Forensic Building Science, Inc.                      Date
President, Building Causation, Code and Damages Consultant




                                                                 July 9, 2018
Robert Hinojosa, PE, RRC, RWC, REWC, RBEC                        Date
RJH & Associates, Inc., President/CEO




Tri Investments – Storm Damage Report
Forensic Building Science & RJH & Associates, Inc.                                  17
                                                                            TRI INV000617
